EXHIBIT 99.1 NEWS RELEASE Contact: FOR IMMEDIATE RELEASE New Concept Energy Inc. Gene Bertcher (800)400-6407 info@newconceptenergy.com New Concept Energy, Inc. Reports Fourth Quarter and Full Year 2014 Results Dallas (March 27, 2015) — New Concept Energy, Inc. (NYSE MKT: GBR), (the "Company" or "NCE") a Dallas-based oil and gas company, today reported Results of Operationsfor the fourth quarter ended December 31, 2014. During the three months ended December 31, 2014 the Company reported a net loss of $436,000 or ($0.23) per share, compared to net income of $124,000 or $0.06 per share for the same period ended December 31, 2013. During the year ended December 31, 2014 the Company reported a net loss of $779,000 or ($0.40) per share, compared to net income of $426,000 or $0.22 per share for the same period ended December 31, 2013. Revenues: Total revenues were $4.4 million in 2014 and $4.2 million in 2013.Net revenue for our oil and gas operation increased by $200,000 for the first nine months of the year but decreased by $200,000 in the final quarter of the year. The fluctuation was principally due to the price the Company received for its oil in 2014 as compared to 2013. The revenue for the retirement community increased by approximately $200,000 in 2014 compared to 2013 principally due to rate increases. Operating Expenses: Operating expenses were $53 million in 2014 and $5.1 million in 2013. Oil & gas operating expenses decreased by a net of $214,000 in 2014. Pursuant to the requirements of the "full cost ceiling test" in 2013 the Company recorded a non-cash charge to operations of $200,000 to write down its investment of $250,000 in two small wells in Arkansas. Real estate operating expenses were $2.6 million in 2014 as compared to $2.5 million in 2013. The principal cause of the increase was non-payroll related expenses at the Company's retirement facility. Corporate Expenses were $823,000 in 2014 and $500,000 in 2013. The increase is primarily due to consulting fees paid to assist the Company in its oil and gas operations and to identify new oil and gas opportunities. Interest Income & Expense: Interest Expense was $91,000 in 2014 as compared to $114,000 in 2013. The decrease was due to a reduction in the long term debt owed to the previous owners of the Company's oil and gas operation in West Virginia / Ohio. Other Income & (Expense): Other income & (expense) was $197,000 for 2014 as compared to ($189,000) in 2013. The balances in 2014 and 2013 are comprised of numerous events. Bad Debt Expense (Recovery): In 2011 the company recorded a bad debt expense with respect to a note receivable of $10 million. In 2013 and 2012 the company recovered $1.6 million and $2.1 million, respectively, and recorded income. About New Concept Energy, Inc. New Concept Energy, Inc. is a Dallas-based oil and gas company which owns oil and gas wells and mineral leases in Ohio and in West Virginia. In addition, the Company leases and operates a retirement center in King City, Oregon. For more information, visit the Company's website at info@newconceptenergy.com. Contact: New Concept Energy, Inc. Gene Bertcher, (800) 400-6407 info@newconceptenergy.com NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION (amounts in thousands, except per share data) Year Ended December 31, Revenue Oil and gas operations, net of royalties $ $ $ Real estate operations Operating expenses Oil and gas operations Real estate operations Lease expense Corporate general and administrative Accretion of asset retirement obligation - - 68 Impairment of natural gas and oil properties - Operating earnings (loss) Other income (expense) Interest income 5 9 - Interest expense ) ) ) Bad debt expense (recovery) - note receivable - Other income (expense), net ) Earnings (loss) from continuing operations ) Net income (loss) applicable to common shares $ ) $ $ Net income (loss) per common share-basic and diluted $ ) $ $ Weighted average common and equivalent shares outstanding - basic NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (amounts in thousands) December 31 Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales Other current assets Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets (including $126,000 and $122,000 in 2014 and 2013 due from related parties) Total assets $ $ NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (amounts in thousands, except share amounts) December 31 Liabilities and stockholders' equity Current liabilities Accounts payable - trade (including $494 in 2014 due to related parties) $ $ Accrued expenses Current portion of long term debt Total current liabilities Long-term debt Notes payable less current portion Asset retirement obligation Total liabilities Stockholders' equity Series B convertible preferred stock, $10 par value, liquidation value of $100 authorized 100 shares, issued and outstanding one share 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,935 shares at December 31, 2014 and 2013 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & stockholders' equity $ $
